Case 2:19-cr-20246-DPH-APP ECF No. 51 filed 07/24/19        PageID.192    Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  UNITED STATES OF AMERICA,                Case No.: 19-CR-20246
                                           HONORABLE DENISE PAGE HOOD
  Plaintiff,
  v.
  COLTON JURISIC,

  Defendant.
                      /

       GOVERNMENT=S OPPOSITION TO DEFENDANT=S MOTION
            TO MODIFY BOND REQUIREMENT (Doc. #48)

       The United States of America opposes defendant Colton Jurisic’s Motion to

Modify Bond Requirement (Doc. #48).

       On May 16, 2019, defendant Colton Jurisic appeared for arraignment before

Magistrate Judge Elizabeth A. Stafford. (Doc. #47). After hearing from both the

government and defense counsel, Magistrate Judge Stafford ordered that Jurisic be

subject to GPS monitoring as part of his bond conditions. (Doc. 26).

       Jurisic now seeks relief from this condition. The government objects. GPS

monitoring is a crucial pre-trial condition not only for Jurisic, but also for his co-

defendants. It serves the government’s interests by deterring flight, ensuring the

safety of the community by deterring further criminal activity, and ensuring that
Case 2:19-cr-20246-DPH-APP ECF No. 51 filed 07/24/19         PageID.193     Page 2 of 4



Jurisic’s location can be determined if it becomes necessary to rule him in (or out)

as a suspect in possible future crimes.

                                          FACTS

      Defendant was indicted on April 18, 2019 on one count of conspiracy to

commit wire fraud (18 U.S.C. § 1349), three counts of wire fraud (18 U.S.C. § 1343),

and three counts of aggravated identify theft (18 U.S.C. 1028A(a)(1)). (Doc #1;

EXHIBIT 1).

      The indictment alleges that Jurisic participated in a scheme to defraud that

netted him and his co-conspirators over two-million dollars. Id. The scheme was

complex, sophisticated, and involved extensive use of computers. It also involved

identity theft—it was necessary for the conspirators to pose as their victims to

fraudulently obtain control of mobile phone numbers, reset passwords, access online

accounts, and ultimately transfer funds from the victims to the conspirators. Id.

      As part of a detailed list of conditions, Magistrate Stafford ordered that Jurisic

and his co-defendants have their computer usage restricted and monitored—and also

that they be monitored by GPS. (Docs. 26 and 47). At his arraignment, counsel for

defendant advanced no individualized argument for why his client should not, like

his co-defendants, be subject to GPS monitoring. (Doc. 47 at 179: “I understand the

Court’s ruling with the other ones on the GPS. Personally I don’t think it’s needed

for my client, but if the Court’s going to make that ruling, I understand why.”)


                                           2
Case 2:19-cr-20246-DPH-APP ECF No. 51 filed 07/24/19         PageID.194    Page 3 of 4



                                       ARGUMENT

      Colton Jurisic needs to be monitored via GPS in order to ensure his

appearance at future court appearances and to protect the public. The Bail Reform

Act mandates that conditions of release be crafted to ensure the appearance of a

defendant in court and to protect the community. 18 U.S.C. § 3142 (c)(1)(B). The

conditions imposed on Jurisic by Magistrate Judge Stafford further these aims.

      The crimes alleged in the indictment demonstrate that Jurisic has significant

computer skills—along with the willingness and the skills to steal identities. The

indictment also alleges that Jurisic’s criminal activity was highly profitable. These

factors demonstrate a risk of flight. Given Jurisic’s residence far from this Court, it

is essential that his location be monitored to discourage flight.

      GPS monitoring is also crucial for the protection of the community from

further possible crimes. Defense counsel is in error in arguing that current conditions

are sufficient to protect the public. Although Jurisic’s conditions of release prohibit

him from accessing the Internet, there is very little that prevents Jurisic from

sidestepping these conditions should he decide to ignore the Court’s order. The

Internet—and access to it—are ubiquitous. Jurisic could access the Internet from

any one of an infinite number of potential public places, or privately with the help

of others. Location monitoring is intended, in part, to serve as a deterrent. Should

Jurisic be suspected of committing another crime over the Internet, investigators


                                           3
Case 2:19-cr-20246-DPH-APP ECF No. 51 filed 07/24/19        PageID.195     Page 4 of 4



could potentially rapidly rule him in (or out) as a suspect by comparing his location

to the location of the relevant Internet access.

                                   CONCLUSION

      Jurisic has provided no justification for why his conditions should be

modified, or why they should vary from those of his codefendants. For the reasons

outlined above, the Court should deny Jurisic’s Motion to Modify Bond

Requirement.



                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney


                                                /s TIMOTHY J. WYSE
                                               Timothy J. Wyse
                                               Assistant U.S. Attorney
                                               (313) 226-9144
                                               211 West Fort, Suite 2001
                                               Detroit, Michigan 48226
                                               Timothy.Wyse@usdoj.gov
July 24, 2019




                                           4
